ACCEPTED
                                                                                                             01-15-00831-CV
                                                                                                 9/30/2015
                                                                                              FIRST    COURT 10:37:52 AM
                                                                                                                OF APPEALS
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                          HOUSTON,    TEXAS
                                                                                                 Envelope    No. 7161244
                                                                                                     10/15/2015  10:10:54 AM
                                                                                                         By: Irma Medina
                                                                                                      CHRISTOPHER     PRINE
                                                                                         Filed: 9/30/2015 10:37:52 AM CLERK

                                 CAUSE NO. 2014-29743

ELIZABETH DAUZ                              §                 IN THE DISTRICT COURT
                                                                                 FILED IN
Plaintiff,                                  §                             1st COURT OF APPEALS
                                            §                                 HOUSTON, TEXAS
v.                                          §                            10/15/2015 10:10:54 AM
                                            §                 125TH   JUDICIAL  DISTRICT
                                                                          CHRISTOPHER     A. PRINE
XOCHITL VALDEZ,                             §                                     Clerk
FRONTIER TITLE COMPANY-                     §
WH, L.L.C., THAI KLAM,                      §
TEAM 360, LLC,                              §
HIMARANI SIVARAJAN,                         §
Defendants.                                 §            OF HARRIS COUNTY, TEXAS


                                  NOTICE OF APPEAL

       Plaintiff, Elizabeth Dauz, party to this case, files this Notice of Appeal seeking to

alter the trial court's judgment or other appealable order.

       The trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on September 9, 2015. An

appeal from interlocutory order is an accelerated appeal and the 20-day deadline to file

notice was September 29, 2015. Plaintiff will file a motion for extension of time in the

Appellate Court pursuant to Texas Rules of Appellate Procedure 26.3 within 15 days of

the filing Notice deadline.

       Elizabeth Dauz desires to appeal because Appellant believes the claims filed

against Defendants in this suit are different from the claims that were arbitrated, and res

judicata should not bar the claims being brought in this independent lawsuit.

       This appeal is being taken in the First or Fourteenth Court of Appeals.

       This notice is being filed by Elizabeth Dauz.
                                       Respectfully submitted,

                                       Law Offices of Rick Guerra, PLLC

                                       By: /s/ Rick Guerra
                                       Rick Guerra
                                       Texas Bar No. 24074331
                                       Eric Days
                                       Texas Bar No. 24082907
                                       Brent Smith
                                       Texas Bar No. 24083875
                                       2211 Rayford Rd. Ste. 111 #134
                                       Spring, Texas 77386
                                       Tel. (281) 760-4295
                                       Fax. (866) 325-0341
                                       Email service@rickguerra.com
                                       Attorney for Elizabeth Dauz


                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served upon
all parties or counsel of record on September 30, 2015 via e-filing and/or facsimile, first
class mail, or certified mail.

                                               /s/ Rick Guerra
                                             Rick Guerra
Pgs-1

 7A